DETAILED ACTION
Claims 1, 3-6, 9-10, 12-15 and 18-19 are amended. Claims 7 and 16 are cancelled. Claims 1-6, 8-15 and 17-20 are pending.
Claim Objections
Claim 19 is objected to because of the following informalities:
As per claim 19, the limitation “obtain a sensing signal generated in a grip sensor” should be “obtain a sensing signal generated in the grip sensor”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2016/0344241).
As per claim 1, Hong discloses an electronic device (Fig. 2, #100; [0041]) comprising:
a communication circuit (#170; [0041]);
a grip sensor ([0065]); and
at least one processor (#120; [0041]),
wherein the at least one processor (#120) is configured to:
obtain a sensing signal generated in the grip sensor ([0065]-[0066]),

identify whether a strength of the sensing signal corresponds to a designated signal range, upon detecting that the electronic device (#100) is coupled to the wireless charging device (#200; [0091]-[0096]), and
maintain a maximum power intensity of a radio signal to be transmitted via the communication circuit (#170), in response that the strength of the sensing signal corresponds to the designated signal range ([0065]-[0066]; [0092]-[0094]).
As per claims 2, 11 and 20, Hong discloses the electronic device (method) of claim 1 (claim 10) (claim 19), wherein the at least one processor (#120) is further (comprising) configured to decrease (decreasing) the maximum power intensity of the radio signal to be transmitted via the communication circuit (#170), in response that the strength of the sensing signal does not correspond to the designated signal range ([0065]-[0066]; [0094]-[0095]).
As per claims 3 and 12, Hong discloses the electronic device (method) of claim 1 (claim 10), wherein the designated signal range is designated based on the strength of the sensing signal that can be generated by the grip sensor in a state where the electronic device (#100) is located within a designate distance range with respect to the wireless charging device (#200) or is in contact with the wireless charging device (#200; [0091]-[0097]).
As per claim 4, Hong discloses the electronic device of claim 1, wherein the at least one processor is further configured to identify the designated signal range corresponding to the wireless charging device (#200) among a plurality of designated  the electronic device (#100) and respectively corresponding to a plurality of wireless charging devices, based on an Identity (ID) of the wireless charging device ([0045]; [0065]-[0067]).
As per claims 5 and 14, Hong discloses the electronic device (method) of claim 1 (claim 10), wherein the at least one processor is further configured (comprising) to:
identify(ing) whether the wireless charging device (#200) is a designated wireless charging device ([0053]-[0054]); and
identify(ing) whether the strength of the sensing signal corresponds to the designated signal range, in response to identifying that the wireless charging device (#200) is the designated wireless charging device ([0091]-[0096]).
As per claims 6 and 15, Hong discloses the electronic device (method) of claim 5 (claim 14), wherein the designated wireless charging device includes a device capable of performing a function in a state where the electronic device (#100) is mounted to the designated wireless charging device (#200; [0118]-[0121]).
As per claims 9 and 18, Hong discloses the electronic device (method) of claim 1 (claim 10), wherein the at least one processor is further configured (comprising) to:
identify(ing) that the coupling between the electronic device (#100) and the wireless charging device (#200) is released ([0098]), and
decrease (decreasing) the maximum power intensity of the radio signal, in response to identifying that the strength of the sensing signal is greater than or equal to designated signal strength ([0094]-[0095]).
As per claim 10, Hong discloses a method ([0006]) comprising:
obtaining a sensing signal generated in a grip sensor ([0065]-[0066]);

identifying whether a strength of the sensing signal corresponds to a designated signal range, upon detecting that the electronic device (#100) is coupled to the wireless charging device (#200; [0091]-[0096]); and
maintaining a maximum power intensity of a radio signal to be transmitted via the communication circuit (#170), in response that the strength of the sensing signal corresponds to the designated signal range ([0065]-[0066]; [0092]-[0094]).
As per claim 13, Hong discloses the method of claim 10, wherein the identifying of whether the strength of the sensing signal corresponds to a designated signal range comprises identifying the designated signal range corresponding to the wireless charging device (#200) among a plurality of designated signal ranges stored in a memory (#130) of the electronic device (#100) and respectively corresponding to a plurality of wireless charging devices, based on an Identity (ID) of the wireless charging device ([0045]; [0065]-[0067]).
As per claim 19, Hong discloses an electronic device (Fig. 2, #100; [0041]) comprising:
a communication circuit (#170; [0041]);
a grip sensor ([0065]); and
at least one processor (#120; [0041]),
wherein the at least one processor (#120) is configured to:
obtain a sensing signal generated in a grip sensor ([0065]-[0066]),

maintain a maximum power intensity of a radio signal to be transmitted via the communication circuit (#170), in response that the strength of the sensing signal corresponds to the designated signal range ([0065]-[0066]; [0092]-[0094]), and
wherein the designated signal range is designated based on the strength of the sensing signal that can be generated by the grip sensor is a state where the electronic device (#100) is in contact with an external electronic device (#200; [0091]-[0096]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Tsai (US 2017/0244819).
As per claim 8, Hong discloses the electronic device of claim 1, further comprising:
an antenna (#171) which constitutes part of a housing of the electronic device (#100) and transmits the radio signal ([0126]-[0127]); and
wherein the grip sensor (#172) receives a signal for generating the sensing signal from the antenna ([0126]-[0127]).

Tsai teaches a filter (Fig. 2, #62) for preventing the radio signal from being transferred to the sensor (#22; [0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the filter disclosed by Tsai to the electronic device of Hong so as to block the RF signal in the antenna component from entering into the grip sensor.
As per claim 17, Hong discloses the method of claim 10, wherein the electronic device (#100) further comprises an antenna (#171) which constitutes part of a housing of the electronic device (#100) and transmits the radio signal ([0126]-[0127]), and
wherein the method further comprises receiving, by the grip sensor (#172), a signal for generating the sensing signal from the antenna ([0126]-[0127]).
However, Hong does not teach a filter for preventing the radio signal from being transferred to the grip sensor.
Tsai teaches a filter (Fig. 2, #62) for preventing the radio signal from being transferred to the sensor (#22; [0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the filter disclosed by Tsai to the electronic device of Hong so as to block the RF signal in the antenna component from entering into the grip sensor.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622